IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


RODNEY SHANNON,                             :   No. 292 WAL 2020
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
WORKERS' COMPENSATION APPEAL                :
BOARD (OGDEN NEWSPAPERS OF                  :
PENNSYLVANIA),                              :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of March, 2021, the Petition for Allowance of Appeal is

DENIED.